Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered May 24, 2010, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant made a prima facie showing that between March 25, 1996, when it obtained an order granting a default judgment in plaintiffs favor against the defendants in the underlying personal injury action, and February 8, 2000, the date of the inquest on damages, the underlying defendants did not possess any property that could have satisfied the judgment (see Lindenman v Kreitzer, 7 AD3d 30, 35-36 [2004]; see also Cosentino v Sullivan Papain Block McGrath & Cannavo, P.C., 47 AD3d 599 [2008]). They had neither insurance covering the building in which plaintiff was injured nor assets with which to respond to the judgment. In opposition, plaintiff failed to present evidence sufficient to raise an issue of fact as to the underlying defendants’ ability to satisfy even a portion of the judgment.
To the extent plaintiff argues that he would have recovered on the judgment but for defendant’s alleged failure to advise him that a viable fraudulent conveyance action existed against the underlying defendants, the argument is unavailing, since there is no record support for any fraudulent conveyance claim *604(see Cabrera v Ferranti, 89 AD2d 546, 547 [1982], appeal dismissed 67 NY2d 869 [1986]). Concur — Mazzarelli, J.P., Moskowitz, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 31357(U).]